WELLS, Judge.
Plaintiffs bring forward several assignments of error for our review. Plaintiffs contend, inter alia, that defendants did not present sufficient evidence for the jury to consider the issue of fraudulent concealment by plaintiffs of a material fact and that the trial court should have reduced the damages awarded defendants for fraud by the balance due on the purchase money promissory note.
Plaintiffs first argue that the trial court erred by allowing the jury to consider the issue of fraudulent concealment by the plaintiffs of a material fact because there was not sufficient evidence to support such a claim; therefore, plaintiffs’ motion for directed verdict on that issue should have been granted. We find no merit to this contention.
The purpose of a motion for a directed verdict is to test the legal sufficiency of the evidence to take the case to the jury and to support a verdict for the nonmoving party. Wallace v. Evans, 60 N.C. App. 145, 298 S.E.2d 193 (1982). In considering a motion for a directed verdict, the evidence must be considered in the light most favorable to the nonmoving party, and the nonmovant is entitled to the benefit of all reasonable inferences. Manganello v. Permastone, Inc., 291 N.C. 666, 231 S.E.2d 678 (1977). The motion for directed verdict should be denied if there is more than a scintilla of evidence supporting each element of the nonmovant’s case. Broyhill v. Coppage, 79 N.C. App. 221, 339 S.E.2d 32 (1986).
Defendants (nonmovants) presented evidence that plaintiffs fraudulently failed to disclose to them the status and nature of the distributorship agreements of Shoreline. Defendants’ evidence *97tended to show that in their agreement to sell, plaintiffs represented to defendants that they would sell the business and its assets, including their rights to the franchise agreements which Shoreline had with “Five Star Seals” and “Flex-A-Seal.” The evidence showed that, in fact, plaintiffs did not have any exclusive franchise agreements, they did not have any formal agreement with Flex-A-Seal, they did not have a right to sell in some of the territories they claimed to hold exclusively, and Shoreline’s relationship with Flex-A-Seal and Five Star was troubled by past debts and deficiencies which were not disclosed to defendants.
Defendants’ evidence also showed that plaintiffs assured defendants that Shoreline was in good financial condition and promised to deliver to defendants all books and records of the corporation at closing. The evidence further showed that plaintiffs failed to deliver certain documents to defendants which showed that Shoreline had been operating at a loss.
Here there was ample evidence from which the jury could infer that plaintiffs fraudulently concealed relevant facts from defendants. We therefore hold that the evidence in this case was sufficient to permit the jury to decide whether plaintiffs were guilty of fraudulent concealment. This argument is overruled.
Plaintiffs argue that the trial court should have reduced the damages awarded defendants for fraud by the balance due on the purchase money promissory note. We cannot agree.
We first note that plaintiffs did not seek any such relief from the trial court. We next note that plaintiffs have not provided any factual support for this argument. The record is clear that the damages awarded defendants by the jury were supported by the evidence, and finally, the trial court’s judgment awarded recovery of the balance due on the note to plaintiffs. This argument is overruled.
We have carefully reviewed plaintiffs’ remaining arguments and find them to be without merit.
No error.
Judges JOHN and McCRODDEN concur.